Citation Nr: 1811460	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected fibromyalgia. 

2.  Entitlement to a rating in excess of 40 percent for fibromyalgia.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to April 1988 and from November 1990 to May 1991. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in July 2009 and October 2013.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript is of record.  

The Board remanded the claims in January 2016 for additional development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

An addendum opinion is needed from the examiner who conducted the August   2017 VA mental disorders Disability Benefits Questionnaire (DBQ) that takes      into consideration the fact that the Veteran is service-connected for fibromyalgia, despite the findings on a February 2016 examination that fibromyalgia could not   be confirmed.  The claims for a rating in excess of 40 percent for fibromyalgia and entitlement to a TDIU remain inextricably intertwined with the claim for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.

2. Return the claims file to the examiner who conducted the August 2017 VA mental disorders DBQ for an addendum opinion that takes into consideration the fact that the Veteran is service-connected for fibromyalgia. If the original examiner is not available, the claims    file should be forwarded to another qualified examiner to provide the requested opinions. If a new examination 
is deemed necessary to respond to the questions presented, one should be scheduled.


a. The examiner must provide an opinion as to whether the diagnosed psychiatric disorder is a distinct disability versus a manifestation of the service-connected fibromyalgia.  The examiner should explain the reasoning for the conclusion provided.

b. If a psychiatric disorder separate and distinct from      the service-connected fibromyalgia is diagnosed, the examiner must provide an opinion as to whether it   is at least as likely as not (a 50 percent or greater probability) that the psychiatric disability is caused by her service-connected fibromyalgia. If not caused by fibromyalgia, the examiner must provide an opinion as to whether the Veteran's psychiatric disability is worsened beyond the natural progress   of the condition by the service-connected fibromyalgia.  The examiner should explain            the reasoning for the opinions provided. 

c. If a worsening of the Veteran's psychiatric disorder beyond natural progression (aggravation) is found, the examiner should, to the extent possible, attempt 
to quantify the amount of worsening of the psychiatric disorder beyond the baseline level of disability that is due to the service-connected fibromyalgia.

2.  After undertaking the development above and         any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and be given an appropriate    period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




